Case 4:19-cv-00638-ALM Document 198 Filed 02/26/21 Page 1 of 5 PageID #: 4953




                          United States District Court
                                EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

 RAYMOND HERNANDEZ and VENITA                    §
 BETH HERNANDEZ,                                 §
                                                 §
       Plaintiffs,                               §
                                                 §       CIVIL ACTION NO. 4:19-CV-00638
                                                 §       Judge Mazzant
 v.
                                                 §
 RUSH ENTERPRISES, INC., et. al.,                §
                                                 §
       Defendants.                               §



                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Plaintiffs’ Conditional Motion to Strike Defendants’ Expert

Witnesses (Dkt. #71). Having considered the motion and the relevant pleadings, the Court finds

that Plaintiffs’ motion should be DENIED.

                                       BACKGROUND

       This suit concerns allegations by Plaintiff Raymond Hernandez (“Hernandez”) that he

suffered racially based discrimination in the workplace. In 2015, Rush Enterprises, Inc. and Rush

Truck Centers of Texas, LP (“Rush”) hired Hernandez, a Hispanic male, as a Level 2 Mechanic.

Hernandez initially worked at a facility owned and operated by Schlumberger Limited and

Schlumberger Technology Company (“Schlumberger”) in Denton. After working there for six

months, Hernandez was transferred to a Rush facility in Irving, where he worked for four months.

Hernandez was then transferred back to the Schlumberger facility in Denton, where he worked

until Rush reassigned him to a different facility in early 2019. Employees of Rush, Schlumberger,

and Holt Texas, Ltd. d/b/a Holt Cat (“Holt”) were present at the Schlumberger worksite during
Case 4:19-cv-00638-ALM Document 198 Filed 02/26/21 Page 2 of 5 PageID #: 4954




Hernandez’s tenure there. Roughly a year and a half into this stint at the Denton facility,

Hernandez was promoted to the position of Lead Man.

       Hernandez alleges that he consistently endured harassment from his co-workers based on

his race, and he asserts that he reported such harassment to his supervisors. His allegations detail

an unsuitable workplace climate, particularly unfavorable towards those of Hispanic descent.

Things came to a head on January 16, 2019, when Hernandez entered the break room at the Denton

facility and a physical altercation occurred between Hernandez and Holt employee Jeremy

Stallings (“Stallings”). The incident culminated with Stallings shoving Hernandez to the ground,

which caused Hernandez’s hip to fracture. Hernandez subsequently went to the hospital and

underwent hip replacement surgery.

       Following the January 16 altercation, Schlumberger banned Hernandez and Stallings from

the Denton facility, and Rush assigned Hernandez to a different location. At the new location,

Hernandez’s title reverted to Level 2 Mechanic.

       On April 13, 2020, Plaintiffs filed the present motion (Dkt. #71). On April 28, 2020,

Defendants filed a response (Dkt. #73). On May 5, 2020, Plaintiffs filed a reply (Dkt. #74). On

May 12, 2020, Defendants filed a sur-reply (Dkt. #75).

                                      LEGAL STANDARD

       Federal Rule of Evidence 702 provides for the admission of expert testimony that assists

the trier of fact to understand the evidence or to determine a fact in issue. FED. R. EVID. 702. In

Daubert v. Merrell Dow Pharmaceuticals, Inc., the Supreme Court instructed courts to function

as gatekeepers, and determine whether expert testimony should be presented to the jury. 509 U.S.

579, 590–93 (1993). Courts act as gatekeepers of expert testimony “to make certain that an expert,

whether basing testimony upon professional studies or personal experience, employs in the



                                                  2
Case 4:19-cv-00638-ALM Document 198 Filed 02/26/21 Page 3 of 5 PageID #: 4955




courtroom the same level of intellectual rigor that characterizes the practice of an expert in the

relevant field.” Kuhmo Tire Co. v. Carmichael, 526 U.S. 137, 152 (1999).

       The party offering the expert’s testimony has the burden to prove that: (1) the expert is

qualified; (2) the testimony is relevant to an issue in the case; and (3) the testimony is reliable.

Daubert, 509 U.S. at 590–91. A proffered expert witness is qualified to testify by virtue of his or

her “knowledge, skill, experience, training, or education.” FED. R. EVID. 702. Moreover, to be

admissible, expert testimony must be “not only relevant but reliable.” Daubert, 509 U.S. at 589.

“This gate-keeping obligation applies to all types of expert testimony, not just scientific

testimony.” Pipitone v. Biomatrix, Inc., 288 F.3d 239, 244 (5th Cir. 2002) (citing Kuhmo, 526 U.S.

at 147).

       In deciding whether to admit or exclude expert testimony, the Court should consider

numerous factors. Daubert, 509 U.S. at 594. In Daubert, the Supreme Court offered the following,

non-exclusive list of factors that courts may use when evaluating the reliability of expert

testimony: (1) whether the expert’s theory or technique can be or has been tested; (2) whether the

theory or technique has been subjected to peer review and publication; (3) the known or potential

rate of error of the challenged method; and (4) whether the theory or technique is generally

accepted in the relevant scientific community. Id. at 593–94; Pipitone, 288 F.3d at 244. When

evaluating Daubert challenges, courts focus “on [the experts’] principles and methodology, not on

the conclusions that [the experts] generate.” Daubert, 509 U.S. at 595.

       The Daubert factors are not “a definitive checklist or test.” Id. at 593. As the Supreme

Court has emphasized, the Daubert framework is “a flexible one.” Id. at 594. The test for

determining reliability can adapt to the particular circumstances underlying the testimony at issue.

Kuhmo, 526 U.S. at 152. Accordingly, the decision to allow or exclude experts from testifying



                                                 3
Case 4:19-cv-00638-ALM Document 198 Filed 02/26/21 Page 4 of 5 PageID #: 4956




under Daubert is committed to the sound discretion of the district court. St. Martin v. Mobil Expl.

& Producing U.S., Inc., 224 F.3d 402, 405 (5th Cir. 2000) (citations omitted).

                                                  ANALYSIS1

        Plaintiffs file this motion in response to Defendants’ Motion to Strike Plaintiffs’ Expert

Witness Designations of Coneisha L. Sherrod (“Sherrod”) and Cumulative Experts Designated to

Testify on the Issue of Attorney’s Fees (Dkt. #54). Plaintiffs argue that if the Court strikes Sherrod,

the Court should also strike Defendants’ expert human resource experts on the same grounds.

Specifically, Plaintiffs assert that “Defendants argue that each of the opinions of Plaintiffs’ human

resource expert depend upon unreliable legal conclusions, make ultimate conclusions, and do not

aid the jury” and “Defendants’ arguments apply equally to the experts designated by Defendants,

both retained and unretained” (Dkt. #71 at p. 2).

        Defendants argue that “Plaintiffs’ conditional motion rests on the faulty premise that

Plaintiffs’ experts and Defendants’ experts offered the same improper testimony, so that

categorical treatment would somehow be warranted” (Dkt. #73 at p. 1). Defendants further state

that “[e]ven a cursory review of the experts’ submissions and the parties’ designations reveals that

Plaintiffs’ all-or-nothing approach is baseless” (Dkt. #73 at p. 1).

        Plaintiffs condition their motion on the outcome of Defendants’ Motion to Strike Plaintiffs’

Expert Witness Designations of Coneisha L. Sherrod and Cumulative Experts Designated to

Testify on the Issue of Attorney’s Fees (Dkt. #54). Plaintiffs argue that if the Court strikes their

expert witnesses, Defendants’ expert witnesses should be stricken on the same grounds.




1
  In addition to the expert designated by Rush Enterprises and Rush Truck Centers, Plaintiffs’ motion seeks to strike
the experts of Holt Cat (“Holt”) and Schlumberger Technology Corporation (“Schlumberger”). However, the Court
dismissed all claims against Holt and Schlumberger (see Dkt. #193; Dkt. #194). Thus, the Court analyzes the motion
only as it relates to Rushs’ experts.

                                                         4
    Case 4:19-cv-00638-ALM Document 198 Filed 02/26/21 Page 5 of 5 PageID #: 4957




           As a threshold matter, the Court notes that a conditional motion to strike is an improper

    vehicle by which to object to expert witnesses. If Plaintiffs take issue with Defendants’ expert

    witnesses’ opinions, they should have filed a motion to strike and included relevant authorities.

    Plaintiffs cannot rely upon the arguments presented in Defendants’ motion to strike and simply

    recycle those arguments for their own benefit.

           Despite the improper vehicle, the Court is not convinced that Plaintiffs have met their

    burden to show that Defendants’ expert witnesses offer impermissible legal conclusions or employ

    unreliable methodology. As such, the Court finds the exclusion of Defendants’ human-resource

.   expert witnesses improper.

                                            CONCLUSION

           It is therefore ORDERED that Plaintiffs’ Conditional Motion to Strike Defendants’ Expert

    Witnesses (Dkt. #71) is hereby DENIED.

          SIGNED this 26th day of February, 2021.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE




                                                     5
